In an action against the Lehigh Valley Railroad Company to recover damages for personal injuries to a Pullman Company employee, the latter company, under an indemnity *732agreement, took over the defense of the action. When the case was on the calendar and ready for trial the attorneys for the parties agreed upon a settlement which had been authorized by the representative of the Pullman Company. Before the settlement was consummated the plaintiff died. The Pullman Company then attempted to repudiate the settlement, claiming that it was contingent on certain conditions to be later performed in respect to a claim for compensation under the Workmen’s Compensation Law. In this action to recover on an agreed settlement, the question as to whether the agreement was absolute or contingent was submitted to the jury and the verdict was for the plaintiff. Now for the first time it is claimed that the settlement was not authorized by the nominal defendant. Judgment for plaintiff unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ.